                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                              No. 7:14-CV-182-BR

WOODELL MCGOWAN, et al.,            )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                ORDER
                                    )
MURPHY-BROWN, LLC, d/b/a            )
SMITHFIELD HOG PRODUCTION           )
DIVISION,                           )
                                    )
      Defendant.                    )
____________________________________)

      Pending before the court are a number of motions. The court’s rulings follow.

      (1)    Defendant’s motion in limine to exclude or limit the expert testimony of

             Dr. Thomas Hubbard (DE # 360); defendant’s motion in limine to exclude

             or limit the expert testimony of Jeffery Thomberlin, Ph.D. (DE # 364); and

             plaintiffs’ omnibus motion in limine to exclude or limit defense experts’

             opinions at trial (DE # 406): Pursuant to the text order entered 30 January

             2019, the parties did not notify the court of their intent to call as a witness

             any of the persons identified in these motions in limine, and therefore, the

             court did not dispose of the motions during trial. The motions are

             DENIED as moot.

      (2)    Defendant’s motion requesting use of special interrogatories and verdict

             form (DE # 562): At trial, the court declined to use defendant’s proposed

             verdict form, to which this motion relates. Therefore, the motion is
              DENIED.

              This 11 March 2019.




                                                 

 

                                                        __________________________________ 
                                                                    W. Earl Britt
                                                                    Senior U.S. District Judge




                                                                 2 
 
